Citation Nr: 0905155	
Decision Date: 02/12/09    Archive Date: 02/19/09

DOCKET NO.  07-06 120	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Columbia, 
South Carolina


THE ISSUES

1.  Entitlement to an initial compensable rating for service-
connected bilateral hearing loss.

2.  Entitlement to service connection for peripheral 
neuropathy of the upper and lower extremities, to include as 
a result of herbicide (Agent Orange) exposure.


REPRESENTATION

Appellant represented by:	The American Legion


WITNESS AT HEARING ON APPEAL

Appellant




ATTORNEY FOR THE BOARD

S. Finn, Associate Counsel


INTRODUCTION

The veteran served on active duty from August 1968 to March 
1970, during the Vietnam Era.  His service awards include the 
Combat Infantryman Badge (CIB). 
 
This case comes before the Board of Veterans' Appeals (Board) 
on appeal of an August 2003, October 2006, and May 2007 
rating decisions of the Columbia, South Carolina, Regional 
Office (RO) of the Department of Veterans Affairs (VA). 
 
In August 2008, the veteran testified in person before the 
undersigned Veterans Law Judge, sitting in Columbia, South 
Carolina.  The hearing transcript is of record. 

The issue of entitlement to an initial rating in excess of 10 
percent for tinnitus has been withdrawn, as indicated in an 
August 2008 written statement, and is no longer a part of 
this appeal.  The Board will therefore not discuss that 
issue.  


FINDINGS OF FACT

1.  A June 2006 VA examination revealed an average pure tone 
threshold of 31 dB and a speech recognition score of 92 in 
the right ear and an average pure tone threshold of 39 dB and 
a speech recognition score of 88 in the left ear.

2.  A February 2008 VA examination revealed an average pure 
tone threshold of 30 dB and a speech recognition score of 43 
in the right ear and an average pure tone threshold of 96 dB 
and a speech recognition score of 96 in the left ear.


3.  The veteran served on active duty in the Republic of 
Vietnam during the Vietnam Era.

4.  The medical evidence of record does not show a diagnosis 
of peripheral neuropathy of the upper and lower extremities.


CONCLUSIONS OF LAW

1.  The criteria for a compensable evaluation for bilateral 
hearing loss have not been met.  38 U.S.C.A. §§ 1155, 5103, 
5103A, 5107 (West 2002); 38 C.F.R. §§ 3.159, 4.1, 4.7, 4.85, 
4.86; Diagnostic Code 6100 (2008).

2.  Peripheral neuropathy, to include due to Agent Orange 
exposure, was not incurred in or aggravated by service and 
may not be presumed to have been incurred as the result of 
such service.  38 U.S.C.A. §§ 1101, 1110, 1111, 1112, 1113, 
5103, 5103A, 5107 (West 2002); 38 C.F.R. §§ 3.102, 3.159, 
3.303, 3.307, 3.309, 3.326(a) (2008).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

I.  Duty to Notify and Assist

The Veterans Claims Assistance Act of 2000 (VCAA), codified 
at 38 U.S.C.A. §§ 5100, 5102, 5103A, 5106, 5107, and 5126, 
was signed into law on November 9, 2000.  Implementing 
regulations were created, codified at 38 C.F.R. §§ 3.102, 
3.156(a), 3.159, and 3.326.

VCAA notice consistent with 38 U.S.C.A. § 5103(a) and 38 
C.F.R. § 3.159(b) must: (1) inform the claimant about the 
information and evidence not of record that is necessary to 
substantiate the claim; (2) inform the claimant about the 
information and evidence that VA will seek to provide; and 
(3) inform the claimant about the information and evidence 
that the claimant is expected to provide.  The Board notes 
that a "fourth element" of the notice requirement, requesting 
the claimant to provide any evidence in the claimant's 
possession that pertains to the claim, was recently removed 
from the language of 38 C.F.R. § 3.159(b)(1).  See 73 Fed. 
Reg. 23,353-356 (April 30, 2008).

The United States Court of Appeals for Veterans Claims 
(Court) held in Pelegrini II that VCAA notice, as required by 
38 U.S.C.A. § 5103(a) (West 2002), to the extent possible, 
must be provided to a claimant before the initial unfavorable 
RO decision on a claim for VA benefits.  Pelegrini II, 18 
Vet. App. 112, 119-20 (2004); see Mayfield v. Nicholson, 444 
F.3d 1328 (Fed. Cir. 2006).  In this case, the veteran was 
provided notice of the VCAA in, June 2003, February 2006, and 
October 2006 prior to the initial adjudication of his claims 
in the August 2003, October 2006, and May 2007 rating 
decisions at issue.   

The VCAA letters summarized the evidence needed to 
substantiate the claims and VA's duty to assist.  They also 
specified the evidence that the veteran was expected to 
provide, including the information needed to obtain both his 
private and VA medical treatment records.  In this way, the 
VCAA letters clearly satisfied the three "elements" of the 
notice requirement.

During the pendency of this appeal, on March 3, 2006, the 
Court issued a decision in the consolidated appeal of 
Dingess/Hartman v. Nicholson, 19 Vet. App. 473 (2006), which 
held that the VCAA notice requirements of 38 U.S.C.A. § 
5103(a) and 38 C.F.R. § 3.159(b) apply to all five elements 
of a service connection claim.  Those five elements include: 
1) veteran status; 2) existence of a disability; (3) a 
connection between the veteran's service and the disability; 
4) degree of disability; and 5) effective date of the 
disability.  The Court held that, upon receipt of an 
application for a service connection claim, 38 U.S.C.A. § 
5103(a) and 38 C.F.R. § 3.159(b) require VA to review the 
information and the evidence presented with the claim and to 
provide the claimant with notice of what information and 
evidence not previously provided, if any, will assist in 
substantiating or is necessary to substantiate the elements 
of the claim as reasonably contemplated by the application.  
Id. at 486.  Additionally, this notice must state that a 
disability rating and an effective date for the award of 
benefits will be assigned if service connection is granted.  
Id.

In the present appeal, the veteran received Dingess notice in 
March 2006, April 2006, and July 2006, including as it 
relates to the downstream disability rating and effective 
date elements of his claims.

Moreover, it is well to observe that service connection for 
bilateral hearing loss has been established and an initial 
rating for this condition has been assigned.  Thus, the 
veteran has been awarded the benefit sought, and such claim 
has been substantiated.  See Dingess v. Nicholson, 19 Vet. 
App. at 490-491.  As such, 38 U.S.C.A. § 5103(a) notice is no 
longer required as to this matter, because the purpose for 
which such notice was intended to serve has been fulfilled.  
Id.  Also, it is of controlling significance that, after 
awarding the veteran service connection for bilateral hearing 
loss and assigning an initial disability rating for the 
condition, he filed a notice of disagreement contesting the 
initial rating determination.  See 73 Fed. Reg. 23353-23356 
(April 30, 2008) (amending 38 C.F.R. § 3.159(b) to add 
subparagraph (3), which provides VA has no duty to provide 
section 5103 notice upon receipt of a notice of 
disagreement).  The RO furnished the veteran a Statement of 
the Case that addressed the initial rating assigned, included 
notice of the criteria for a higher rating, and provided the 
veteran with further opportunity to identify and submit 
additional information and/or argument, which the veteran has 
done by perfecting his appeal.  See 38 U.S.C.A. §§ 5103A, 
5104(a), 7105 (West 2002).  Under these circumstances, VA 
fulfilled its obligation to advise and assist the veteran 
throughout the remainder of the administrative appeals 
process, and similarly accorded the veteran a fair 
opportunity to prosecute the appeal.  See Dunlap v. 
Nicholson, 21 Vet. App. 112 (2007).

The veteran was afforded a VA examination for his bilateral 
hearing loss claim in June 2006 and February 2008.  The 
examination reports took into consideration the functional 
effects of the disability.  See Martinak v. Nicholson, 21 
Vet. App. 447, 455 (2007).  The Board acknowledges that the 
veteran has not been afforded a VA examination in conjunction 
with his claim for peripheral neuropathy of the upper and 
lower extremities, to include as a result of herbicide (Agent 
Orange) exposure.  As discussed above, the VCAA and 
implementing regulations require VA to provide a veteran with 
an examination or to obtain a medical opinion based upon a 
review of the evidence of record if VA determines that such 
development is necessary to decide the claim.  A medical 
examination or medical nexus opinion is necessary if the 
information and evidence of record does not contain 
sufficient competent medical evidence to decide the claim, 
but (a) contains competent lay or medical evidence of a 
current diagnosed disability or persistent or recurrent 
symptoms of disability; (b) establishes that the veteran 
suffered an event, injury, or disease in service; and (c) 
indicates that the claimed disability or symptoms may be 
associated with the established event, injury, or disease in 
service or with another service-connected disability.  See 38 
C.F.R. § 3.159(c)(4).

Upon review, the Board has concluded that a remand for 
examination of the veteran and/or a medical nexus opinion is 
not warranted in this case, because the information and 
evidence of record does not establish that the veteran 
suffers from peripheral neuropathy, nor does it indicate that 
his claimed disability or symptoms may be associated with 
service.

Thus, the Board concludes that obtaining a medical 
examination and medical nexus opinion under the circumstances 
presented in this case is not necessary to decide the claim 
and would serve no useful purpose.  38 C.F.R. § 3.159(c)(4); 
cf. Soyini v. Derwinski, 1 Vet. App. 540, 546 (1991).  In so 
concluding, the Board finds that the circumstances here 
presented differ from those found in Charles v. Principi, 16 
Vet. App. 370 (2002), wherein VA erred in failing to obtain a 
medical nexus opinion even though evidence showed acoustic 
trauma in service and a current diagnosis of tinnitus.  
Significantly, in the current case, there is no medical 
evidence that the veteran suffers from peripheral 
neuropathy.  Therefore, the Board finds that the facts in 
this case are easily distinguishable from those in Charles.

The Board otherwise concludes that all relevant evidence 
necessary for an equitable resolution of the issues on appeal 
have been identified and obtained, to the extent possible.  
The evidence of record includes service medical records, VA 
medical records, VA examination reports, Social Security 
Administration (SSA) records, private treatment records, and 
statements from the veteran and his representative.  The 
veteran has not indicated that he has any further evidence to 
submit to VA, or which VA needs to obtain.  There is no 
indication that there exists any additional evidence that has 
a bearing on this case that has not been obtained.  The 
veteran has been accorded ample opportunity to present 
evidence and argument in support of his appeal.  All 
pertinent due process requirements have been met.  See 38 
C.F.R. § 3.103.

In short, the Board has carefully considered the provisions 
of the VCAA in light of the record on appeal, and for the 
reasons expressed above, it finds that the development of the 
claims has been consistent with these provisions.  
Accordingly, the Board will proceed to a decision on the 
merits.

II.  Initial Higher Rating for Bilateral Hearing Loss

Disability ratings are assigned in accordance with the VA's 
Schedule for Rating Disabilities and are intended to 
represent the average impairment of earning capacity 
resulting from disability.  See 38 U.S.C.A. § 1155; 38 C.F.R. 
§§ 3.321(a), 4.1.  Separate diagnostic codes identify the 
various disabilities.  See 38 C.F.R. Part 4.  Specific 
diagnostic codes will be discussed where appropriate below.  
In addition, separate ratings can be assigned for separate 
periods of time based on facts found, a practice known as 
"staged ratings."  See Fenderson, 12 Vet. App. at 126.

Where there is a question as to which of two evaluations 
shall be applied, the higher evaluation will be assigned if 
the disability picture more nearly approximates the criteria 
for the higher rating; otherwise, the lower rating will be 
assigned.  38 C.F.R. § 4.7.  All reasonable doubt is resolved 
in the veteran's favor.  38 C.F.R. 
§ 4.3.

The veteran is seeking a compensable rating for his service-
connected bilateral hearing loss under the criteria of 38 
C.F.R. § 4.87, Diagnostic Code (DC) 6100, effective from June 
2, 2003.

In cases where the evaluation of hearing loss is at issue, an 
examination for VA purposes must be conducted by a state-
licensed audiologist and must include a controlled speech 
discrimination test (Maryland CNC) and a pure tone audiometry 
test.  Examinations will be conducted without the use of 
hearing aids.  38 C.F.R. § 4.85(a).

The horizontal lines in Table VI (in 38 C.F.R. § 4.85) 
represent eleven categories of the percentage of 
discrimination based on the controlled speech discrimination 
test.  The vertical columns in Table VI represent eleven 
categories of decibel loss based on the pure tone audiometry 
test.  The numerical designation of impaired efficiency (I 
through XI) will be determined for each ear by intersecting 
the horizontal row appropriate for the percentage of 
discrimination and the vertical column appropriate to pure 
tone decibel loss.  For example, with the percentage of 
discrimination of 70 and an average pure tone decibel loss of 
64, the numeric designation level is "V" for one ear.  The 
same procedure will be followed for the other ear.  38 C.F.R. 
§ 4.85(b).

The percentage evaluation will be found from Table VII (in 38 
C.F.R. § 4.85) by intersecting the horizontal row appropriate 
for the numeric designation for the ear having the better 
hearing and the vertical column appropriate to the numeric 
designation level for the ear having the poorer hearing.  For 
example, if the better ear has a numeric designation level of 
"V," and the poorer ear has a numeric designation level of 
"VII," the percentage evaluation is 30 percent.  38 C.F.R. 
§ 4.85(e).

Additionally, an alternate rating table (Table VIA) may be 
used for "unusual patterns of hearing impairment," 
including cases where the pure tone thresholds at each of the 
four specified frequencies (1000, 2000, 3000, and 4000 Hertz) 
are 55 decibels or more, or where the pure tone thresholds 
are 30 decibels or less at 1000 Hertz and 70 decibels or more 
at 2000 Hertz.  38 C.F.R. § 4.86.  



The June 2006 VA audiological examination revealed the 
following:



HERTZ



1000
2000
3000
4000
RIGHT
15
25
45
40
LEFT
15
25
55
60

The average pure tone threshold was 31 in the right ear and 
39 in the left ear.  The speech recognition score was 92 in 
the right ear and 88 in the left.  

For the right ear, application of an average pure tone 
threshold of 31 dB and a speech recognition score of 92 
results in a numerical designation of I under Table VI.  
Accordingly, the Board will apply the numerical designation 
of I resulting from Table VI.

For the left ear, application of an average pure tone 
threshold of 39 dB and of the speech recognition score of 88 
results in a numerical designation of II under Table VI.  
Accordingly, the Board will apply the numerical designation 
of II resulting from Table VI.

As applied under Table VII, the right ear numerical 
designation of I and the left ear numerical designation of II 
results in a 0 percent evaluation.

The February 2008 VA audiological examination revealed the 
following:



HERTZ



1000
2000
3000
4000
RIGHT
20
25
40
35
LEFT
20
25
60
65

The average pure tone threshold was 30 in the right ear and 
43 in the left ear.  The speech recognition score was 96 in 
the right ear and 96 in the left.  

For the right ear, application of an average pure tone 
threshold of 30 dB and a speech recognition score of 96 
results in a numerical designation of I under Table VI.  
Accordingly, the Board will apply the numerical designation 
of I resulting from Table VI.

For the left ear, application of an average pure tone 
threshold of 43 dB and of the speech recognition score of 96 
results in a numerical designation of I under Table VI.  
Accordingly, the Board will apply the numerical designation 
of I resulting from Table VI.

As applied under Table VII, the right ear numerical 
designation of I and the left ear numerical designation of I 
results in a 0 percent evaluation. 

In reaching this result, the Board has acknowledged the 
veteran's lay contentions and his testimony as to how the 
hearing loss disability affected his activities of daily 
living.  His assertions of substantially decreased hearing, 
however, are insufficient to establish entitlement to a 
higher evaluation for bilateral hearing loss because 
"disability ratings for hearing impairment are derived by a 
mechanical application of the rating schedule to the numeric 
designations assigned after audiometric evaluations are 
rendered."  Lendenmann v. Principi, 3 Vet. App. 345, 349 
(1992).  

The Board notes that the veteran is free to submit evidence 
at a future date in furtherance of the assignment of a higher 
evaluation, such as recent audiological testing reports.

Nevertheless, in the present case, the application of the 
applicable diagnostic criteria to the evidence at hand 
clearly establishes that a compensable evaluation for 
bilateral hearing loss is not warranted.  As such, the 
preponderance of the evidence is against the veteran's claim 
of entitlement to a higher evaluation for bilateral hearing 
loss, and the claim is denied.  In reaching this 
determination, the Board acknowledges that the VA is 
statutorily required to resolve the benefit of the doubt in 
favor of the veteran when there is an approximate balance of 
positive and negative evidence regarding the merits of an 
outstanding issue.  That doctrine, however, is not applicable 
in this case because the preponderance of the evidence is 
against the veteran's claim.  See Gilbert v. Derwinski, 1 
Vet. App. 49, 55 (1990); 38 U.S.C.A. § 5107(b).

The Board finds that the veteran's disability has been no 
more than 0 percent disabling since the date his claim was 
filed, so his rating cannot be "staged" because this 
represents his greatest level of functional impairment 
attributable to this condition since that date.  Fenderson, 
supra.

The Board has based its decision in this case upon the 
applicable provisions of the VA's Schedule for Rating 
Disabilities.  The Board has considered the functional 
effects of the service-connected bilateral hearing loss.  
However, the record does not show that his service-connected 
bilateral hearing loss has markedly interfered with his 
employment status beyond that interference contemplated by 
the assigned evaluation, and there is also no indication that 
this disorder has necessitated frequent periods of 
hospitalization during the pendency of this appeal.  As such, 
the Board is not required to remand this matter to the RO for 
the procedural actions outlined in 38 C.F.R. § 3.321(b)(1), 
which concern the assignment of extra-schedular evaluations 
in "exceptional" cases.  See Bagwell v. Brown, 9 Vet. App. 
337, 338-39 (1996); Floyd v. Brown, 9 Vet. App. 88, 94-95 
(1996); Shipwash v. Brown, 8 Vet. App. 218, 227 (1995).

III.  Service Connection for Peripheral Neuropathy

Service connection may be granted for a disability resulting 
from disease or injury incurred in or aggravated by service.  
38 U.S.C.A. § 1110; 38 C.F.R. § 3.303(a).  
 
For the showing of chronic disease in service, there is 
required a combination of manifestations sufficient to 
identify the disease entity and sufficient observation to 
establish chronicity at the time.  If chronicity in service 
is not established, a showing of continuity of symptoms after 
discharge is required to support the claim.  38 C.F.R. § 
3.303(b).
 
Service connection may also be granted for any disease 
diagnosed after discharge when all of the evidence 
establishes that the disease was incurred in service.  38 
C.F.R. § 3.303(d).

Service connection may also be granted for certain chronic 
disease when manifested to a compensable degree within one 
year of separation from service.  38 U.S.C.A. §§ 1101, 1112, 
1113; 38 C.F.R. §§ 3.307, 3.309.  

If a veteran was exposed to a herbicide agent (to include 
Agent Orange) during active service, the following diseases 
shall be service-connected if the requirements of 38 C.F.R. § 
3.307(a)(6) are met, even though there is no record of such 
disease during service, provided further that the rebuttable 
presumption provisions of 38 C.F.R. § 3.307(d) are also 
satisfied: chloracne or other acneform diseases consistent 
with chloracne, Type 2 diabetes (also known as Type II or 
adult-onset diabetes mellitus), Hodgkin's disease, multiple 
myeloma, non-Hodgkin's lymphoma, acute and subacute 
peripheral neuropathy, porphyria cutanea tarda, prostate 
cancer, respiratory cancers (cancer of the lung, bronchus, 
larynx, or trachea) and soft-tissue sarcomas (other than 
osteosarcoma, chondrosarcoma, Kaposi's sarcoma, or 
mesothelioma).  38 C.F.R. § 3.309(e).   
 
Notwithstanding the presumptive provisions, service 
connection for claimed residuals of exposure to herbicides 
also may be established by showing that a disorder resulting 
in disability is, in fact, causally linked to such exposure.  
See Brock v. Brown, 10 Vet. App. 155, 162-64 (1997); Combee 
v. Brown, 34 F.3d 1039, 1044 (Fed. Cir. 1994), citing 38 
U.S.C.A. §§ 1113 and 1116, and 38 C.F.R. § 3.303. 
 
As noted earlier, the veteran and his representative contend 
that service connection is warranted for peripheral 
neuropathy of the upper and lower extremeties, claimed as due 
to Agent Orange exposure in Vietnam. 
 
The veteran's service personnel records indicate that he 
served in the Republic of Vietnam.  As a result, the veteran 
is presumed to have been exposed to Agent Orange.  The Board 
observes that the disorders granted presumptive service 
connection under 38 C.F.R. § 3.309(e) for Agent Orange 
exposure are specified with precision. In this regard, the 
Board notes that only "acute and subacute" peripheral 
neuropathy are enumerated under 38 C.F.R. § 3.309(e).  More 
specifically, the term acute and subacute have been legally 
defined as "transient peripheral neuropathy that appears 
within weeks or months of exposure to an herbicide agent and 
resolves within two years of the date of onset."  See 38 
C.F.R. § 3.309(e).

Here, there is no persuasive evidence to show transient 
peripheral neuropathy following exposure to herbicides during 
active duty, nor is there evidence of peripheral neuropathy 
in the first post-service year.  Hence, presumptive service 
connection under 38 C.F.R. § § 3.307, 3.309 is not warranted.   

Turning to the question of direct service connection, again 
the service treatment records do not show the incurrence of 
peripheral neuropathy or symptoms of peripheral neuropathy 
during service. 

VA clinical records, private medical records, including those 
associated with a SSA disability benefits application reflect 
diagnoses to include venous thrombosis and embolism, 
peripheral vascular disease, and peripheral arterial disease.  
SSA disability is based on peripheral arterial disease and 
coagulation defects, with date of onset noted as February 
2003.  SSA records, in part, include chest CT results in 1997 
showing evidence of prior granulomatous infection, and 1999 
mole biopsy from the face revealing acanthosis, 
hyperkeratosis, and papalomatosis, consistent with verruca.  
He had a history of long-term smoking, as many as three to 
four packs a day for some 40 years, which some of the private 
doctors (see SSA records) apparently believe have complicated 
his health problems. 
 
All post-service medical records are dated in and after the 
late 1990s, and do not disclose a diagnosis of peripheral 
neuropathy of the upper and lower extremities.  Specifically, 
a Report of Consultation dated in September 1997 noted that 
the veteran complained of a six month history of pain in the 
right posterior hip region that radiated down into his leg 
and numbness over the anterior aspect of the leg.  He had no 
radiation to the foot and no weakness in the leg.  The 
veteran was diagnosed with right sciatica.  A June 2000 
treatment record reflects that the veteran was negative for a 
neurologic disease, seizures, strokes, or paralysis.  It was 
noted that he had claudification in his leg.  A November 2001 
and a March 2002 treatment record reflects complaints of pain 
in the lower extremities and hip.  The veteran was assessed 
with peripheral vascular disease.  

Further, VA treatment records reflect multiple referrals to 
the pain clinic for complaints of pain in the toes, feet, 
ankles, calves, and ankles.  The pain was noted in a January 
2003 VA treatment record secondary to revascular surgery 
associated with vascular occlusive disease.  Sensory was 
intact to light touch, except for stocking distribution of 
the lower extremities.  A February 2003 and an April 2003 
treatment records showed that the veteran complained for 
extreme pain in his upper and lower extremities.  The veteran 
was diagnosed with peripheral vascular disease with acute 
ischemia of the right upper extremity secondary to thrombosis 
of the right axillary artery.  A December 2005 VA treatment 
record noted pain in right foot and hips.  The veteran 
underwent a neurological consult in October 2006.  The 
veteran was noted to have a history of peripheral vascular 
disease requiring multiple vascular procedures.  The veteran 
told the examiner that he had pain in his feet that predated 
his vascular procedures.  On examination, there was a 
decreased sensation to temperature and vibration distally in 
the foot.  Pin prick was intact and did not show proximal or 
distal gradient.  The examiner noted that the symptoms were 
vascular in origin or tissue damage from the vascular problem 
as the degree of neuropathy was not sufficient to explain 
symptoms or the findings.

A November 2006 VA treatment record reflected complaints of 
pain in his feet.  He was noted to have mild axonal motor 
neuropathy (skin).  There were no gross neurological defects.  
A February 2007 VA treatment record, in part, noted foot pain 
and peripheral vascular disease.  The veteran denied any 
paralysis or paresthesias.  The physical examination revealed 
no neurological deficits.  An October 2007 VA treatment 
record reflects treatment for chronic pain syndrome.  The 
veteran stated that his pain in his lower extremities was 
intolerable to the point that he could not wear shoes.  The 
veteran was diagnosed with polycythemia vera.  A March 2007 
VA treatment record noted sensory loss in the feet with 
trophic changes.  The diagnosis was foot pain likely due 
primarily to vascular disease.  A March 2008 VA treatment 
record reflects complaints of pain in the feet, hips, and low 
back.  The veteran refused to be examined by the neurology 
department.  He denied numbness, paresthesia, or weakness.  

In the absence medical evidence or persuasive probative lay 
evidence showing the veteran has the condition alleged, 
service connection is not warranted.  The case law is well-
settled on this point.  In order for a claimant to be granted 
service connection for a claimed disability, there must be 
evidence of a current disability.  See Wamhoff v. Brown, 8 
Vet. App. 517, 521 (1996); Brammer v. Derwinski, 3 Vet. App. 
223, 225 (1992) (service connection is limited to cases 
wherein the service incident has resulted in a disability, 
and in the absence of proof of a present disability, there 
can be no valid claim); see also Rabideau v. Derwinski, 2 
Vet. App. 141, 144 (1992) (service connection claim must be 
accompanied by evidence establishing the claimant currently 
has the claimed disability). 

Consequently, the Board does not find that the medical 
evidence of record supports the veteran's claim.  Currently, 
the only evidence of record supporting the veteran's claim is 
his own lay opinion.  The veteran, however, has not been 
shown to possess the requisite medical training, expertise, 
or credentials needed to render a diagnosis or a competent 
opinion as to medical causation. 
 
Accordingly, the veteran's lay opinion does not constitute 
competent medical evidence and lacks probative value as to 
the matter of medical diagnoses and causation.  See also 
Layno v. Brown, 6 Vet. App. 465, 470 (1994) (a veteran is 
competent to report that on which he or she has personal 
knowledge); Espiritu v. Derwinski, 2 Vet. App. 482 (1992) (a 
veteran is not competent to offer opinions on medical 
diagnosis or causation).  

Overall, the preponderance of the evidence is against the 
claim of service connection for peripheral neuropathy, to 
include as a result of herbicide (Agent Orange) exposure, and 
this claim must be denied.  

In reaching this determination, the Board acknowledges that 
VA is statutorily required to resolve the benefit of the 
doubt in favor of the veteran when there is an approximate 
balance of positive and negative evidence regarding the 
merits of an outstanding issue.  That doctrine, however, is 
not applicable in this case because the preponderance of the 
evidence is against the veteran's claim.  See Gilbert v. 
Derwinski, 1 Vet. App. 49, 55 (1990); 38 U.S.C.A. § 5107(b).


ORDER

Entitlement to an initial compensable rating for service-
connected bilateral hearing loss, is denied.

Entitlement to service connection for peripheral neuropathy 
of the upper and lower extremities, to include as a result of 
herbicide (Agent Orange) exposure, is denied.




____________________________________________
MATTHEW D. TENNER
Acting Veterans Law Judge, Board of Veterans' Appeals




 Department of Veterans Affairs


